Name: EEC: Regulation No 134 of the Commission on the declaration of wine harvests and stocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 276 Official Journal of the European Communities 2604 /62 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 6.11.62 REGULATION No 134 OF THE COMMISSION on the declaration of wine harvests and stocks HAS ADOPTED THIS REGULATION : Article 1 1 . The wine-growing year shall begin on 1 Septem ­ ber and end on 31 August . 2 . Each year Member States shall estimate the stocks of mjist and wine held on 31 August as well as the harvest in must and wine foreseeable on that date in their territory. They shall communicate these estimates in .hectolitres to the Commission before 20 September indicating the white musts and wines separately from the red or rose musts and wines . In the same way the Member States shall send the corrected harvest and stock estimates to the Com ­ mission before 15 October and 10 November. THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 24 on the progressive establishment of a common organisation of the market in wine, and in particular Article 5 thereof ; Having regard to the Opinion of the Management Committee for Wine ; Whereas Article 2 of Council Regulation No 24 requires producers of must and wine, and merchants other than retailers, to make harvest and stock declarations ; Whereas the information in these declarations should enable the Commission to draw up at the beginning of each year the forward estimate provided for in Article 3 of that Regulation ; Whereas the drawing up of this estimate requires Member States to make estimates of the harvest and stocks even before producers and merchants have made their declarations ; Whereas, while it is not essential in the present stage of development of wine policy for stocks to be declared before the wine harvest, it is nevertheless desirable, in order to encourage such development, to decide at the present time the date on which such declarations should subsequently be made ; Whereas, since the wine harvests in the Member States take place at different times , it is also desirable to lay down a succession of dates by which the declarations should be completed ; . Whereas the persons required to make harvest and stock declarations must be defined, as must the infor ­ mation to be given in such declarations ; whereas it is moreover essential to determine the dates on which the information received should be centralised at national level and transmitted to the Commission, as well as the form in which it is to be transmitted : Article 2 1 . Each year producers shall declare to the auth ­ orities appointed by the Member States the following quantities : ( a) of wine they have obtained from fresh grapes . since the beginning of the year ; (b) / of must they have obtained from fresh grapes which has not been turned into wjne by the date of the declaration ; ( c) of fresh grapes held on their premises on the date of the declaration and intended for the pro ­ duction of wine. 2 . Each year natural or legal persons, other than private consumers and retailers, shall declare to the authorities appointed by Member States the quan ­ tities of grapes intended for the production of wine and the quantities of must and wine held by them on the dates laid down in Article 6. Official Journal of the European Communities 111 Article 3 2. As soon as that decision enters into force : ( a) the declarations laid down in Article 2 ( 1 ) shall be made :  before 15 December by Germany,  before 30 November by France,  before 30 November by Italy,  before 30 November by Luxembourg ; For the purposes of this Regulation, 'producer' means any natural or legal person who has or has had grapes , must or wine in his possession which he obtained either : ( a) by cultivating, either personally or through the agency of another, vines of which all or part of the yield is processed into must or wine ; or (b) by processing fresh grapes, or having them pro ­ cessed on his behalf, into must or wine. However no person whose holding covers less than 10 ares under vines and no part of whose produc ­ tion of must, wine or grapes intended for wine pro ­ duction has been or will be sold directly or indirectly during ^ the year shall be considered as a producer for the purposes of this Regulation . (b) the declarations laid down in Article 2 (2) shall be made before 7 September in respect of quan ­ tities held on 31 August . Article 7 Article 4 For the purposes of this Regulation, 'retailer' means any person whose business includes the sale of wine in small' quantities direct to the consumer, with the exception of those who use cellars equipped for storing and treating wines in large quantities . Article 5 1 . The declarations provided for in Article 2 shall be centralised at national level . 2 . A summary of the declarations made in accord ­ ance with the provisions of Article 6 ( 1 ) shall be communicated to the Commission not later than 28 February in the form indicated in Article 5 . In this summary the quantities held by producers shall be indicated separately from those held by the natural or legal persons referred to in Article 2 (2). The summary shall include an estimate of the available quantities which are likely to be con ­ sumed by producers during the wine-growing year. Where declarations have been made in a Member State before 31 December in accordance with Article 10, the Member State concerned shall update the communicated information to 31 December so that it can be used at Community level . 3 . The summary of the declarations which are pro ­ vided for in Article 2 ( 1 ) and are made in accordance with Article 6.(2) (a) shall be communicated to the Commission, in the form indicated in Article 5 :  before 31 December by France and Luxembourg, 1 . The declarations provided for in Article 2 shall include the name and address of the declarant and the place where the product declared is held . Quan ­ tities of must and wine shall be expressed in hecto ­ litres : quantities of grapes shall be expressed in units of 100 kilogrammes . The declarations shall indicate white musts and wines separately from red or rose . 2 . In the declarations provided for in Article 2 (2), the products of Member States shall be indicated separ ­ ately from those of third countries and associated countries . The declarations shall cover all quantities held irrespective of method of storing. In these declar ­ ations sparkling wines shall be shown separately.  before 31 January by Italy,  before 15 February by Germany. Article 6 4. The summary of the declarations which are provided for in Article 2 (2) and made in accord ­ ance with Article 6 (2) (b) shall be communicated to the Commission before 10 October in the form in ­ dicated in Article 5 . In the summary the quantities held by producers shall be indicated separately from those held by the natural or legal persons referred to in Article 2 (2). 1 . The declarations provided for in Article 2 shall be made on 31 December until it is decided pursuant to Article 2 (2) of Council Regulation No 24 on the progressive establishment of a common organisation of the market in wine, and in accordance with the procedure laid down in Article 7 of that Regulation, that stock declarations must be made before the harvest . 278 Official Journal of the European Communities Article 8 stantially the assessment of available quantities and - uses based on the final information for past years . Article 10 Member States shall make the necessary provisions to enable declarations to be submitted and centralised at national level . They shall likewise adopt any control measures needed to ensure the accuracy of these declarations . They shall notify the Commission of such provisions and measures . This Regulation shall not affect any provisions of Member States on harvest and stock declarations which provide for the supply of fuller information, possibly at dates earlier than those laid down in Article 6, in particular by covering a wider range of persons than those referred to in Articles 2, 3 and 4. Article 11 Article 9 Member States shall notify the Commission of any important new facts which are likely to alter sub ­ This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the . European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Brussels, 25 October 1962 . ¢ For the Commission The President W. HALLSTEIN